FILED
                              NOT FOR PUBLICATION                           DEC 09 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 LEONEL HUMBERTO MENDEZ                           No. 06-73874
 AGUILUZ,
                                                  Agency No. A074-435-944
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Leonel Humberto Mendez Aguiluz, a native and citizen of El Salvador,

petitions pro se for review of an order of the Board of Immigration Appeals



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

AR/Research
(“BIA”) denying his motion to reconsider the BIA’s prior order denying his motion

to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence findings of fact relating to counsel’s performance,

Lin v. Ashcroft, 377 F.3d 1014, 1023 (9th Cir. 2004), and for abuse of discretion

motions to reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002).

We deny the petition for review.

       Substantial evidence supports the BIA’s conclusion that Mendez Aguiluz did

not establish prejudice resulting from his prior counsel’s allegedly ineffective

assistance. See Iturribarria v. INS, 321 F.3d 889, 899-90 (9th Cir. 2003) (a

showing of prejudice can be made if counsel’s performance “was so inadequate

that it may have affected the outcome of the proceedings”) (internal quotation

marks omitted). Moreover, the BIA did not abuse its discretion in denying the

motion because the record supports the BIA’s conclusion that Mendez Aguiluz did

not exercise due diligence in pursuing his claims for relief. See Singh v. INS, 295
F.3d 1037, 1039 (9th Cir. 2002) (unless BIA acted arbitrarily, irrationally, or

contrary to law in denying a motion to reopen, the Court of Appeals should not

disturb the BIA’s ruling).

       PETITION FOR REVIEW DENIED.




AR/Research                               2                                       06-73874